Citation Nr: 0812148	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  07-06 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating in excess of 30 percent 
for service-connected bilateral pes planus with degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)




INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

The veteran appeared and testified at a personal hearing in 
December 2007 before the undersigned Acting Veterans Law 
Judge.  A transcript of the hearing has been added to the 
record.


FINDING OF FACT

For the entire period of increased rating claim, the 
veteran's service-connected bilateral pes planus with 
degenerative arthritis has manifested symptoms or findings 
analogous to marked pronation, extreme tenderness of plantar 
surfaces of the feet, and severe spasm of the tendo achillis 
on manipulation that is not improved by orthopedic shoes or 
appliances. 


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent for 
service-connected bilateral pes planus with degenerative 
arthritis have been met for the entire period of increased 
rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 
4.21, 4.40, 4.45, 4.59, Diagnostic Code 5276 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information and 
medical or lay evidence that is necessary to substantiate the 
claim. 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

The Board finds that VA has met the notice and duty to assist 
provisions of the VCAA.  Letter from the RO dated in July 
2006 and September 2006 satisfied the duty to notify 
provisions.  The veteran was apprised of the information and 
evidence necessary to establish a claim for increased 
rating.  The veteran was also advised of the evidence that VA 
would seek to provide; and of the information and evidence 
that he was expected to provide.  In addition, he was 
specifically requested to provide any evidence in his 
possession that would support his claim.  See 38 C.F.R. § 
3.159(b)(1).  

The U.S. Court of Appeals for Veterans Claims (Court) 
recently issued a decision in the case of Vazquez-Flores v. 
Peake, 22 Vet. App. January 37 (2008), which is relevant to 
this case.  For an increased-compensation claim, 38 U.S.C.A. 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Id.  

In this case, July 2006 and September 2006 letters 
specifically advised the veteran that the information must 
show that his service-connected condition had gotten worse; 
that VA would consider evidence of the severity and duration 
of the symptoms; and that VA would consider evidence of the 
impact of the condition and symptoms on employment.  The July 
2006 and September 2006 notice letters also advised the 
veteran regarding extraschedular ratings, and specifically 
advised the veteran that VA could assign a disability rating 
if the disability was not covered by the rating schedule.  

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the file.  Upon receipt of the 
veteran's request for an increased rating, in August 2006, VA 
ordered an examination of the veteran's feet, which was 
conducted in August 2006, as well as a podiatry 
consultation.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  In a July 2006 
response, the veteran indicated that he had no other 
information or evidence to give to VA to substantiate his 
claim, and that VA had all his medical records.  

In addition, in this Board decision, the highest possible 
schedular rating criteria of 50 percent under Diagnostic Code 
5276 is being granted, which is a full grant of the benefits 
sought on appeal.  The Board is satisfied that VA has 
sufficiently discharged its duty in this matter.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Increased Rating for Pes Planus

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  The use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.  When an unlisted condition is encountered 
it will be permissible to rate under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20 (2007).  In view of the 
number of atypical instances it is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified.  38 C.F.R. § 
4.21.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the Court has held 
that in determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

Diagnostic Code 5276 provides ratings for acquired flatfoot.  
Severe flatfoot, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities, is rated 30 percent disabling for bilateral 
disability.  Pronounced flatfoot, with marked pronation, 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement, and severe spasm of the tendo achillis 
on manipulation, that is not improved by orthopedic shoes or 
appliances, is rated 50 percent disabling for bilateral 
disability.  38 C.F.R. § 4.71a. 

In this case, a 30 percent rating for service-connected 
bilateral pes planus with degenerative arthritis has been in 
effect since 1977.  In June 2006, the veteran submitted a 
claim for increased rating, indicating that he had undergone 
surgery of the right foot, and his disability had gradually 
worsened over the years since he was given the 30 percent 
disability rating.  In the notice of disagreement, the 
veteran wrote that he had been issued arch supports by a VA 
doctor that did not help, and was subsequently told to stop 
using them; the VA doctor then ordered orthopedic diabetic 
shoes, which also did not help, and even caused greater pain 
and discomfort to his feet; and that he had complied with all 
doctor orders.  In his substantive appeal, the veteran wrote 
that he had been taking Tylenol III for years for the 
constant and severe pain in the arches, ankles, and balls of 
his feet; the prescribed arch supports caused additional 
pain, and use of the arch supports was discontinued; and he 
regularly experienced spasms that started in the Achilles and 
moved up the back of the legs. 

The veteran's representative has contended at the December 
2007 personal hearing that the veteran's symptomatology had 
increased in severity since the assignment of a 30 percent 
disability rating in 1977; the clinical findings included 
calcaneal spurring, hallux valgus, and arthritis; that the 
evidence of unsuccessful orthotics is evidence of flat feet 
"not improved by orthopedic shoes or appliances" as 
required for a 50 percent disability rating; and requested a 
50 percent disability rating under Diagnostic Code 5276.  

An August 2006 VA feet examination report reflects the 
veteran's complaints of ache and pain in the arches of his 
feet, for which the veteran wore diabetic shoes with insoles 
that did not give any relief.  Clinical findings included 
rigid bilateral flat feet and arches (pes planus) with heel 
valgus and medial prominence through the arch area; X-ray 
findings of bilateral plantar calcaneal spurring and hallux 
valgus on the right; and bilateral small bunions.  The 
diagnosis was bilateral rigid pes planus.  The examiner 
further opined that the rigid pes planus undoubtedly resulted 
in symptoms of discomfort.  

The August 2006 VA podiatry consultation report reflects a 
history of painful bunion, difficulty wearing regular shoe 
gear comfortably, and consideration of surgery.  Clinical 
findings included deviated right hallux that abutted the 
second toe; dorsal medial bony prominence at the first 
metatarsophalangeal joint; decreased range of motion of the 
metatarsophalangeal joint, with inability to place the first 
metatarsophalangeal joint in rectus position; X-rays of 
increase in the first intermetatarsal angle of the tibial 
sesamoit, and lateral dislocation of the first 
metatarsophalangeal joint.  The diagnosis was hallux abductor 
valgus.  Surgery was planned and scheduled for November 2006. 

At the December 2007 personal hearing, the veteran testified 
that he had undergone surgery for the right foot or big toe 
twice in the last year, in March and November 2006; he 
experienced foot pain and spasms; his ability to stand and 
walk was limited; orthotics had been tried unsuccessfully 
three of four times, and even worsened the foot pain.  

After a review of the evidence, the Board finds that, for the 
entire period of increased rating claim, the veteran's 
service-connected bilateral pes planus with degenerative 
arthritis has manifested symptoms or findings analogous to 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, and severe spasm of the tendo achillis on 
manipulation, that is not improved by orthopedic shoes or 
appliances, as required for a 50 percent (maximum schedular) 
disability rating under Diagnostic Code 5276.  38 C.F.R. § 
4.71a.  The clinical findings include deviated right hallux 
and decreased range of motion of the metatarsophalangeal 
joint.  The VA examiner opined that the extreme rigidity of 
the veteran's pes planus undoubtedly caused discomfort, and 
the veteran has credibly testified about foot pain.  The 
veteran has also testified about spasm that he experiences.  
Both the lay evidence of the veteran's testimony and the 
medical evidence of treatment records show that orthotics 
have been tried unsuccessfully, so have no improved the 
veteran's symptoms.  See also 38 C.F.R. § 4.21 (it is not 
expected that all cases will show all the findings specified 
in the rating criteria).  

The Board notes that some of the bilateral foot 
symptomatology may be associated with the veteran's non-
service-connected diabetic neuropathy; however, the August 
2006 VA examiner indicated that he could not differentiate 
symptomatology of (service-connected) bilateral pes planus 
from (non-service-connected) diabetic neuropathy.  The Board 
is precluded from differentiating between symptomatology 
attributed to a non-service-connected disability and a 
service-connected disability in the absence of medical 
evidence that does so, although the Board may not ignore such 
distinctions where they appear in the medical record.  
Mittleider v. West, 
11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996). 

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the veteran's 
service-connected bilateral pes planus with degenerative 
arthritis has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
bilateral pes planus with degenerative arthritis under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  


ORDER

A disability rating of 50 percent for service-connected 
bilateral pes planus with degenerative arthritis, for the 
entire period of increased rating claim, is granted. 


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


